Allowability Notice
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
 
Response to Amendment
This communication is responsive to the applicant’s amendment dated 05/31/2022.  The applicant(s) amended claims 1, 6, 7, 9, 10, 11, and 14.

Response to Arguments
Applicant’s arguments, see Remarks pages 7-9, filed 05/31/2022, with respect to independent claims 1, 6, and 10 have been fully considered and are persuasive.  The 35 USC 103 Rejections of claims 1-16 have been withdrawn. 

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding the independent claims 1, 6, and 10, 
Maziewski teaches:
“a microphone” (par. 0021);;
“a sensor” (par. 0023);;
“a detection unit to detect a use mode of the electronic device via the sensor, wherein the use mode is determined based on an operation mode associated with the microphone” (par. 0023); and
“a control unit to modify a microphone processing application based on the detected use mode” (par. 0013; ‘The correction filter may be applied to a signal produced by the device's microphone. Correction filters may be designed for different circumstances and for various microphones in multi-microphone devices.’).
However, Maziewski does not expressly teach:
“a microphone processing application to process audio signals detected by the microphone and adjust noise detected by the microphone from a first level to a second level to improve a signal-to-noise ratio”;
“a control unit to modify the microphone processing application based on the detected use mode by disabling a noise-reduction application of the microphone processing application to prevent the microphone processing application from rejecting a voice command during a physical impediment of the microphone, wherein the physical impediment is associated with the operation mode of the microphone.”
Yu teaches:
a control unit to modify the microphone processing application based on the detected use mode (par. 0034; ‘In the use mode illustrated in FIG. 3A, one or more audio devices (e.g., speakers, microphones), may be selectively activated to match the clamshell use mode. As such, audio devices disposed in the upper housing on the B side of the device may be activated, whereas those on the A side of the upper housing may not be activated, as this A side typically faces away from the user in the clamshell mode.’)
However, the Examiner deems the prior art of record, whether taken alone or in combination, fails to teach, inter alia, disabling a noise-reduction application to prevent the application from rejecting a voice command, as in “a control unit to modify the microphone processing application based on the detected use mode by disabling a noise-reduction application of the microphone processing application to prevent the microphone processing application from rejecting a voice command during a physical impediment of the microphone, wherein the physical impediment is associated with the operation mode of the microphone” in combination with the other claimed features. Therefore, the claims a whole are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191.  The examiner can normally be reached on 10 am - 6pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK . VILLENA
Examiner
Art Unit 2658


/MARK VILLENA/
Examiner, Art Unit 2658